Citation Nr: 0303002	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


REMAND

The veteran had active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for an 
disability rating in excess of 30 percent for his service-
connected PTSD.  The veteran filed a timely appeal to this 
denial.

The veteran was notified that his appeal was being certified 
to the Board by a letter dated December 31, 2002.  On 
February 4, 2003, the Board received a statement from the 
veteran's service representative indicating that the veteran 
desired to testify via videoconference at the RO before a 
member of the Board.  Pursuant to the applicable VA 
regulation, "An appellant and his or her representative, if 
any, will be granted a period of 90 days following the 
mailing of notice to them that an appeal has been certified 
to the Board for appellate review and that the appellate 
record has been transferred to the Board...during which they 
may submit a request for a personal hearing...  38 C.F.R. 
§ 2.1304(a) (2002).  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Member of the Board of Veterans' 
Appeals at the next available 
opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).





